Per Curiam.
-In this divorce action the grounds alleged were non-support, desertion and cruel treatment, the allegations as to the last ground not being supported by a scintilla of evidence.
The trial court found, after hearing the parties and their witnesses, that, “during all the time alleged in plaintiff’s complaint, defendant was a sick man, and by reason of his illness was unable to earn means sufficient to support plaintiff and defendant’s children, and by reason thereof and in order not to be a burden upon plaintiff, defendant resided for a time with his brother in Portland, Oregon, and although living apart from plaintiff, defendant did not abandon plaintiff or his children.”
The relief prayed by plaintiff was therefore denied.
*106The entire record has been read and shows that the evidence overwhelmingly preponderates in support of the court’s findings and judgment.
Affirmed.